By the Court:
The plaintiffs claim title to an undivided interest in the Earle Mine, through a verbal sale made by Earle. A mine is real estate, and an interest therein, other than an estate at Avill, or for a term not exceeding one year, can be transferred only by operation of law or by an instrument in writing subscribed by the party disposing of the same, or by his agent thereunto authorized by Avriting. (Civil Code, Sec. 1091.)
The defendant was the owner of an undivided interest in the mining claim, and as such Avas entitled to the exclusive possession thereof, as against the plaintiffs—they not having shown any title in themselves.
Judgment affirmed.